
	
		I
		112th CONGRESS
		1st Session
		H. R. 2109
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Sessions (for
			 himself, Mrs. Blackburn,
			 Mr. Burton of Indiana,
			 Mr. Terry,
			 Mr. Smith of Texas,
			 Mr. Neugebauer, and
			 Mr. Hensarling) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To provide for each American the opportunity to provide
		  for his or her retirement through a S.A.F.E. account, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Savings Account for Every American Act of
			 2011.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—Personal retirement program
					Sec. 101. Definitions.
					Sec. 102. S.A.F.E. account payroll deduction
				programs.
					Sec. 103. Designation of S.A.F.E. accounts.
					Sec. 104. Self-employed individuals.
					Sec. 105. Elective participation.
					Sec. 106. Penalties.
					Sec. 107. Federal civilian and military personnel.
					TITLE II—Tax-exempt S.A.F.E. accounts
					Sec. 201. S.A.F.E. accounts.
					Sec. 202. Effective date.
					TITLE III—Conforming amendments to the Social Security Act and
				the Internal Revenue Code of 1986
					Sec. 301. Reductions in and exemptions from FICA taxes and SECA
				taxes with respect to eligible individuals.
					Sec. 302. Exclusion of eligible individuals from old-age,
				survivors, and disability insurance coverage.
					Sec. 303. Information provided in social security account
				statements.
				
			IPersonal
			 retirement program
			101.DefinitionsFor purposes of this title—
				(1)Account
			 holderThe term account holder means, with respect
			 to any S.A.F.E. account, the individual for whose benefit such account is
			 maintained.
				(2)Business
			 dayThe term business day means any day other than a
			 Saturday, Sunday, or legal holiday in the area involved.
				(3)Covered
			 employerThe term covered employer means, for any
			 calendar year, a person for whom an eligible individual is engaged in
			 employment during the year.
				(4)Eligible
			 individualThe term eligible individual means any
			 individual with respect to whom there is in effect an election under section
			 105(a).
				(5)EmploymentThe
			 term employment has the meaning provided in section 210 of the
			 Social Security Act.
				(6)Prescribed
			 employee contributionThe term prescribed employee
			 contribution means, with respect to any eligible individual who is
			 engaged in employment for a covered employer during any calendar year, an
			 amount equal to 6.2 percent of the wages received by such employee with respect
			 to such employment. The Commissioner of Social Security shall provide by
			 regulation for exclusion of remuneration paid to any employee during any
			 calendar year from the total amount of remuneration treated under this
			 paragraph as wages paid to such employee during such calendar
			 year to the extent that such total amount exceeds the contribution and benefit
			 base for such calendar year under section 230 of the Social Security
			 Act.
				(7)Prescribed
			 self-employment contributionThe term prescribed
			 self-employment contribution means, with respect to the self-employment
			 income of an eligible individual for any calendar year, the excess (if any)
			 of—
					(A)6.2 percent of the
			 amount of such self-employment income for such calendar year, to the extent
			 that such self-employment income does not exceed, for such calendar year, the
			 contribution and benefit base for such calendar year under section 230 of the
			 Social Security Act, over
					(B)the total of all
			 prescribed employee contributions and prescribed employer contributions payable
			 with respect to such eligible individual for such calendar year.
					Effective
			 with the commencement of the 16th calendar year for which the eligible
			 individual’s election under section 105 is in effect, 12.4
			 percent shall be substituted for 6.2 percent in
			 subparagraph (A).(8)Prescribed
			 employer contributionThe term prescribed employer
			 contribution means, with respect to any eligible individual who is
			 engaged in employment for a covered employer during any calendar year, an
			 amount equal to 6.2 percent of the wages received by such employee with respect
			 to such employment, to the extent that such wages do not exceed, for such
			 calendar year, the contribution and benefit base for such calendar year under
			 section 230 of the Social Security
			 Act.
				(9)S.A.F.E.
			 accountThe term S.A.F.E. account has the meaning
			 provided in section 224(c) of the Internal Revenue Code of 1986.
				(10)Self-employment
			 incomeThe term self-employment income has the
			 meaning provided in section 211(b) of the Social
			 Security Act.
				(11)WagesThe
			 term wages has the meaning provided in section 209 of the
			 Social Security Act.
				102.S.A.F.E.
			 account payroll deduction programs
				(a)In
			 generalEach person who is a covered employer for any calendar
			 year shall have in effect throughout such calendar year a S.A.F.E. account
			 payroll deduction program for such person’s employees who are eligible
			 individuals.
				(b)RequirementsFor
			 purposes of this Act, the term S.A.F.E. account payroll deduction
			 program means a written program maintained by a covered employer
			 if—
					(1)under such
			 program, the prescribed employee contribution is deducted from the wages of
			 each employee who is an eligible individual and paid as a contribution on
			 behalf of the employee to a S.A.F.E. account of such employee designated in
			 accordance with section 103,
					(2)under such
			 program, the covered employer—
						(A)makes timely
			 payment of the amount so deducted as a contribution to the designated S.A.F.E.
			 account, and
						(B)effective upon
			 receipt from the eligible individual of certification (in accordance with
			 regulations which shall be prescribed by the Commissioner of Social Security)
			 of the commencement of the 16th calendar year for which the eligible employee’s
			 election under section 105 has been in effect, makes timely payment, together
			 with the amount so deducted, of the prescribed employer contribution with
			 respect to the eligible individual,
						under
			 regulations of the Commissioner of Social Security applying the same principles
			 relating to the timeliness of payment as are applicable under chapter 62 of the
			 Internal Revenue Code of 1986 with respect to taxes under chapter 21 of such
			 Code, and(3)the employer
			 receives no compensation for the cost of administering such program.
					(c)Amounts
			 otherwise payable may be accumulated by employer in certain
			 casesIf, under the terms of the governing instruments creating a
			 S.A.F.E. account designated under section 103, contributions below a specified
			 amount will not be accepted, the requirements of subsection (b)(2) shall be
			 treated as met if amounts deducted from the wages of an employee who is an
			 eligible individual, together with prescribed employer contributions (if any),
			 are accumulated by the covered employer and paid to such account otherwise in
			 accordance with subsection (b)(2) with reference to the first day on which the
			 accumulated amount exceeds such specified amount.
				103.Designation of
			 S.A.F.E. accounts
				(a)In
			 generalExcept as provided in subsection (b), a S.A.F.E. account
			 to which contributions with respect to any employee who is an eligible
			 individual are required to be paid under section 102 shall be such an account
			 designated by such employee to such employer not later than 10 business days
			 after the date on which such employee becomes an employee of such employer. Any
			 such designation shall be made in such form and manner as may be prescribed in
			 regulations of the Commissioner of Social Security.
				(b)Designation in
			 absence of timely designation by employeeIn any case in which no
			 timely designation of a S.A.F.E. account is made, the covered employer shall
			 designate such account in accordance with regulations of the Commissioner of
			 Social Security.
				(c)Subsequent
			 substitution of accountsThe Commissioner of Social Security
			 shall provide by regulation for subsequent designation of a S.A.F.E. account by
			 an account holder in lieu of an account previously designated by such account
			 holder under this section.
				104.Self-employed
			 individuals
				(a)In
			 generalIn the case of an eligible individual who has
			 self-employment income for any calendar year, such individual shall make timely
			 payments to a S.A.F.E. account designated by such individual of the prescribed
			 self-employment contribution with respect to such individual for such calendar
			 year in accordance with regulations of the Commissioner of Social Security,
			 applying the same principles relating to timeliness of payment as are
			 applicable under chapter 62 of the Internal Revenue Code of 1986 with respect
			 to taxes under chapter 2 of such Code.
				(b)Designation of
			 accountThe designation of a S.A.F.E. account for payment of
			 prescribed self-employment contributions shall be made in such form and manner
			 as may be prescribed in regulations of the Commissioner of Social
			 Security.
				(c)Periodic
			 paymentThe Commissioner of Social Security shall provide by
			 regulation for periodic installment payments during the calendar year of
			 prescribed self-employment contributions for each eligible individual, taking
			 into account, as appropriate for each period, prescribed employee contributions
			 for such individual.
				105.Elective
			 participation
				(a)ElectionAny
			 individual who has been assigned a social security account number under section
			 205(c)(2)(B) of the Social Security
			 Act and has been paid wages or has derived self-employment income
			 may, on or after January 1, 2012, elect under this section to be an eligible
			 individual for purposes of this Act. Any such election shall be made by filing
			 with the Commissioner of Social Security, the Secretary of the Treasury, and
			 each person (if any) who is an employer of such individual on the date of the
			 filing, in such form and manner as shall be prescribed in regulations of the
			 Commissioner (in consultation with the Secretary of the Treasury), a written
			 and signed declaration of such individual’s intention to be treated as an
			 eligible individual for purposes of this Act. An election under this section
			 shall be effective with respect to wages paid, and self-employment income
			 derived, on or after January 1 following the date of the filing of the
			 election.
				(b)Election
			 ineffective if entitled to social security benefitsAny election
			 under this section shall not take effect if, as of the effective date of the
			 election, the individual is entitled to an old-age insurance benefit under
			 section 202(a) of the Social Security
			 Act or to a disability insurance benefit under section 223 of such
			 Act.
				(c)Irrevocability
			 subject to grace period
					(1)In
			 generalUnless revoked in accordance with paragraph (2), an
			 election under this section shall be irrevocable.
					(2)Five-year grace
			 period
						(A)In
			 generalAn individual may
			 revoke an election under this section by filing with the Commissioner of Social
			 Security, the Secretary of the Treasury, and each person (if any) who is an
			 employer of such individual on the date of the filing, in such form and manner
			 as shall be prescribed in regulations of the Commissioner (in consultation with
			 the Secretary of the Treasury), a written and signed revocation of the election
			 at any time before the end of the five-year period beginning with the effective
			 date of the election. A revocation under this subsection shall take effect
			 January 1 following the date of the filing of the revocation, except that a
			 revocation filed during the 90-day period beginning with the date of the filing
			 of the election shall take effect as of the effective date of the election.
			 Upon the effective date of a revocation under this subsection, entitlement to
			 benefits under title II of the Social Security
			 Act shall be determined as if the revoked election had not occurred,
			 except that, for purposes of any such entitlement, wages paid, and
			 self-employment income derived, during the period for which the election was in
			 effect shall not be taken into account. No subsequent election under this
			 section may take effect with respect to an individual who has filed a
			 revocation under this subsection (except a revocation filed during the 90-day
			 period beginning with the date of the filing of the election).
						(B)Reduction in
			 benefitsThe primary insurance amount, as determined under
			 section 215 of the Social Security
			 Act, of any individual who has filed a revocation under this
			 subsection before the end of the five-year period described in subparagraph (A)
			 (and after the 90-day period referred to in subparagraph (A)) shall be reduced
			 (except for purposes of determining benefits under section 223 of such Act, and
			 before any application of section 215(i) of such Act) by the applicable
			 percentage specified in the following table:
							
								
									
										If the first calendar year for
										
										 which the revocation The
					 applicable
										
										 is effective is: percentage
					 is:
										
									
									
										The first, second, or third calendar year of such five-year
					 period20
					 percent
										
										The fourth calendar year of such five-year
					 period40
					 percent
										
										The fifth calendar year of such five-year
					 period60
					 percent
										
										The calendar year following such five-year
					 period80
					 percent.
										
									
								
							
						106.Penalties
				(a)Failure To
			 establish S.A.F.E. account payroll deduction programAny covered
			 employer who fails to meet the requirements of section 102 for any calendar
			 year shall be subject to a civil penalty of not to exceed—
					(1)$250,000, in the
			 case of an employer who is an individual, or
					(2)$500,000, in any
			 other case.
					(b)Failure To make
			 deductions required under programAny covered employer who fails
			 to timely deduct in full the amount from the wages of an employee who is an
			 eligible individual as required under an applicable S.A.F.E. account payroll
			 deduction program shall be subject to a civil penalty for each such failure of
			 not to exceed—
					(1)$250,000, in the
			 case of an employer who is an individual, or
					(2)$500,000, in any
			 other case.
					(c)Failure To pay
			 deducted wages to S.A.F.E. accountIf an amount deducted under a
			 S.A.F.E. account payroll deduction program from the wages of an employee who is
			 an eligible individual is not timely paid in full to the designated S.A.F.E.
			 account in accordance with section 102, the covered employer failing to make
			 such payment—
					(1)shall be subject
			 to a civil penalty for each such failure of not to exceed—
						(A)$250,000, in the
			 case of an employer who is an individual, or
						(B)$500,000, in any
			 other case, and
						(2)shall be liable to
			 the employee for interest on the unpaid amount at a rate equal to 10 percentage
			 points in excess of the Federal short-term rate under section 1274(d)(1) of the
			 Internal Revenue Code of 1986, calculated from the last day by which such
			 amount was required to be so paid to the date on which such amount is paid into
			 the designated S.A.F.E. account.
					(d)Failure To pay
			 prescribed self-Employment contributions to S.A.F.E. accountAny
			 eligible individual failing to timely pay in full a prescribed self-employment
			 contribution to a designated S.A.F.E. account as required under section 104
			 shall be subject to a civil penalty for each such failure of not to exceed
			 $250,000, plus interest on the unpaid amount at a rate equal to 10 percentage
			 points in excess of the Federal short-term rate under section 1274(d)(1) of the
			 Internal Revenue Code of 1986, calculated from the last day by which such
			 amount was required to be so paid to the date on which such amount is paid into
			 the designated S.A.F.E. account.
				(e)Rules for
			 application of section
					(1)Penalties
			 assessed by Commissioner of Social SecurityAny civil penalty
			 assessed by this section shall be imposed by the Commissioner of Social
			 Security and collected in a civil action.
					(2)CompromisesThe
			 Commissioner may compromise the amount of any civil penalty imposed by this
			 section.
					(3)Authority to
			 waive penalty in certain casesThe Commissioner may waive the
			 application of this section with respect to any failure if the Commissioner
			 determines that such failure is due to reasonable cause and not to intentional
			 disregard of rules and regulations.
					107.Federal
			 civilian and military personnel
				(a)In
			 generalNot later than December 31, 2011, the Office of Personnel
			 Management, after appropriate study, shall submit to the President and each
			 House of Congress a written report containing recommendations on how to provide
			 for the application of this Act with respect to Federal civilian and military
			 personnel.
				(b)RequirementsThe
			 report—
					(1)shall be prepared
			 in consultation with the Social Security Administration, the Securities and
			 Exchange Commission, and other appropriate agencies; and
					(2)shall be
			 accompanied by draft legislation which, if enacted, would carry out the
			 recommendations contained in such report.
					(c)Provisions
			 relating to the continued operation of existing retirement
			 systemsTo the extent that the report and draft legislation
			 relate to provisions of law in effect before the date of enactment of this Act,
			 each shall address at least the following:
					(1)Federal
			 employees’ retirement system
						(A)Section 8401(11)
			 of title 5, United States Code (relating to the definition of an
			 employee), which includes the requirement that the individual
			 concerned be someone whose civilian service is employment for the purposes of
			 title II of the Social Security Act
			 and chapter 21 of the Internal Revenue Code of 1986.
						(B)Section 8421 of
			 such title (relating to annuity supplement), which includes provisions
			 incorporating the notion of the period of time for which the individual is or
			 would be entitled to old-age insurance benefits under title II of the
			 Social Security Act, and provisions
			 for computing the amount of such supplement based on the amount of certain
			 benefits to which the individual would be entitled under such Act.
						(C)Section 8442 of
			 such title (relating to rights of a widow or widower), which includes
			 provisions under which a supplementary annuity for a widow or widower is not
			 payable to anyone who would not be entitled to certain benefits under the
			 Social Security Act, and provisions
			 for the computation of any such annuity based on the amount of certain benefits
			 which would be payable to that individual under the
			 Social Security Act.
						(D)Section 8443 of
			 such title (relating to rights of a child), which includes provisions under
			 which, as part of the formula for computing the amount of a survivor annuity
			 for a child, there is incorporated the notion of the amount of child’s
			 insurance benefits which are or would be payable under title II of the
			 Social Security Act.
						(2)Civil service
			 retirement system
						(A)Section 8334(k) of
			 such title (relating to special rules for determining deductions and
			 contributions for individuals subject to offset-83 treatment),
			 which incorporates the notion of the OASDI contribution made from Federal wages
			 of the individual concerned.
						(B)Section 8349 of
			 such title (relating to offset based on certain benefits under the
			 Social Security Act), which
			 incorporates notions relating to actual or constructive eligibility for
			 benefits under the Social Security
			 Act, and the amount of those benefits.
						(3)Coordination
			 provisionsProvisions of law involving a reduction or other
			 adjustment in retirement benefits (or eligibility therefor), based on any
			 individual’s eligibility for benefits under title II of the
			 Social Security Act.
					(4)Other retirement
			 systemsSimilar provisions of law under other retirement systems
			 covering Federal civilian or military personnel.
					(d)Provisions
			 relating to the new systemTo the extent that the report and
			 draft legislation relate to the implementation of any other title of this Act,
			 each shall address at least the following:
					(1)What the
			 specifications for the S.A.F.E. account payroll deduction program or programs
			 covering Federal civilian and military personnel shall be or, alternatively,
			 how those specifications shall be developed.
					(2)Which agencies or
			 instrumentalities of the Federal Government shall be responsible for operating
			 or maintaining which aspects of the program or programs referred to in
			 paragraph (1).
					(3)Which penalty
			 provisions are appropriate or inappropriate with respect to the Federal
			 Government in its capacity as a covered employer, subject to
			 what modifications (if any).
					IITax-exempt
			 S.A.F.E. accounts
			201.S.A.F.E.
			 accounts
				(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
					
						224.S.A.F.E.
				accounts
							(a)Deduction
				allowedIn the case of an individual, there shall be allowed as a
				deduction the aggregate amount paid in cash during the taxable year by or on
				behalf of such individual to a S.A.F.E. account of such individual.
							(b)LimitationThe
				amount allowable as a deduction under subsection (a) for any taxable year shall
				not exceed 6.2 percent of the lesser of—
								(1)the contribution
				and benefit base (as determined under section 230 of the
				Social Security Act) for the calendar
				year which ends with or within such taxable year, or
								(2)the sum of—
									(A)the amount of
				wages (as defined in section 3121(a)) received during such calendar year,
				and
									(B)the amount of the
				self-employment income (as defined in section 1402) of such individual for the
				taxable year.
									Effective
				with the commencement of the 16th calendar year for which the individual’s
				election under section 105 of the Savings
				Account for Every American Act of 2011 is effective, the
				limitation under the preceding sentence shall be increased by any prescribed
				employer contribution paid to a personal retirement account of such individual
				pursuant to section 102(b)(2)(B) of such Act and the portion of any prescribed
				self-employment contribution paid to such an account which is attributable to
				the increase in such contribution required by the last sentence of section
				101(7) of such Act.(c)S.A.F.E.
				accountFor purposes of this section, the term S.A.F.E.
				account means a trust created or organized in the United States
				exclusively for the benefit of an individual or his beneficiaries, but only if
				the written governing instrument creating the trust meets the following
				requirements:
								(1)Except in the case
				of rollover contributions from another S.A.F.E. account of such
				individual—
									(A)no contribution
				will be accepted unless it is in cash,
									(B)contributions will
				not be accepted for the taxable year in excess of 6.2 percent of the
				contribution and benefit base (as determined under section 230 of the
				Social Security Act) for the calendar
				year which ends with or within such taxable year, and
									(C)any contributions
				with respect to an account holder which are not accepted pursuant to this
				paragraph are promptly refunded directly to the account holder.
									In the
				case of any such individual, effective for taxable years beginning with or
				after the 16th calendar year for which the individual’s election under section
				105 of the Savings Account for Every American
				Act of 2011 is effective, 12.4 percent shall be
				substituted for 6.2 percent in subparagraph (B).(2)The trustee is a
				bank (as defined in section 408(n)) or such other person who demonstrates to
				the satisfaction of the Secretary that the manner in which such other person
				will administer the trust will be consistent with the requirements of this
				section.
								(3)No part of the
				trust funds will be invested in life insurance contracts.
								(4)The interest of an
				individual in the balance in his account is nonforfeitable.
								(5)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(d)Tax treatment of
				distributions
								(1)In
				generalExcept as otherwise provided in this subsection, any
				amount distributed out of a S.A.F.E. account shall be included in gross income
				of the distributee for the taxable year in which the distribution is received.
				Notwithstanding any other provision of this title (including chapters 11 and
				12), the basis of any person in such an account is zero.
								(2)Exceptions for
				distributions after social security retirement age or
				deathParagraph (1) shall not apply to any distribution out of a
				S.A.F.E. account—
									(A)made on or after
				the date on which the account beneficiary attains retirement age (as defined in
				section 216(l) of the Social Security Act), or
									(B)made to the
				account beneficiary (or to the estate of the beneficiary) on or after the death
				of the account beneficiary.
									(3)Exceptions for
				distributions to purchase certain insuranceParagraph (1) shall
				not apply to any distribution out of a S.A.F.E. account to the account
				beneficiary to the extent such distributions do not exceed the sum of the
				expenses paid or incurred during the taxable year for—
									(A)any qualified
				long-term care insurance contract (but only to the extent of eligible long-term
				care premiums (as defined in section 213(d)(10)),
									(B)disability
				insurance, or
									(C)term life
				insurance.
									(4)Exceptions for
				certain other distributionsRules similar to the rules of
				paragraphs (3), (4), (5), and (6) of section 408(d) shall apply for purposes of
				this section.
								(e)Tax treatment of
				accounts
								(1)Exemption from
				taxA S.A.F.E. account is exempt from taxation under this
				subtitle unless such account has ceased to be a S.A.F.E. account by reason of
				paragraph (2). Notwithstanding the preceding sentence, any such account is
				subject to the taxes imposed by section 511 (relating to imposition of tax on
				unrelated business income of charitable, etc. organizations).
								(2)Account
				terminationsRules similar to the rules of paragraphs (2) and (4)
				of section 408(e) shall apply to S.A.F.E. accounts, and any amount treated as
				distributed under such rules shall be treated as not used to pay expenses
				described in subsection (d)(3).
								(f)Additional tax
				on amounts included in gross incomeIf any distribution from a
				S.A.F.E. account is includible in gross income of the account beneficiary, the
				tax liability of such beneficiary under this chapter for the taxable year in
				which the distribution is received shall be increased by an amount equal to 20
				percent of the amount of the distribution.
							(g)Other definition
				and special rules
								(1)Account
				beneficiaryFor purposes of this section, the term account
				beneficiary means the individual for whose benefit the S.A.F.E. account
				was established.
								(2)Certain rules to
				applyRules similar to the following rules shall apply for
				purposes of this section:
									(A)Section 219(d)(2)
				(relating to no deduction for rollovers).
									(B)Section 219(f)(3)
				(relating to time when contributions deemed made).
									(C)Section 219(f)(5)
				(relating to employer payments).
									(D)Section 408(g)
				(relating to community property laws).
									(E)Section 408(h)
				(relating to custodial accounts).
									(h)ReportsThe
				trustee of a S.A.F.E. account shall make such reports regarding such account to
				the Secretary and to the individual for whose benefit the account is maintained
				with respect to contributions, distributions, and such other matters as the
				Secretary may by regulation prescribe. The reports required by this subsection
				shall be filed at such time and in such manner, and furnished to such
				individuals at such time and in such manner, as may be required by such
				regulations.
							.
				(b)Deduction
			 allowed in arriving at adjusted gross incomeSubsection (a) of
			 section 62 of the Internal Revenue Code of 1986 is amended by inserting after
			 paragraph (21) the following new paragraph:
					
						(22)S.A.F.E.
				account contributionsThe deduction allowed by section
				224.
						.
				(c)Tax on excess
			 contributions
					(1)Subsection (a) of
			 section 4973 of such Code (relating to tax on excess contributions to
			 individual retirement accounts, etc.) is amended by striking or
			 at the end of paragraph (4), by inserting or at the end of
			 paragraph (5), and by inserting after paragraph (5) the following new
			 paragraph:
						
							(6)a S.A.F.E. account
				(within the meaning of section
				224(c)),
							.
					(2)Section 4973 of
			 such Code is amended by adding at the end the following new subsection:
						
							(h)Excess
				contributions to S.A.F.E. accountsFor purposes of this section,
				in the case of S.A.F.E. accounts (within the meaning of section 224(c)), the
				term excess contributions means the sum of—
								(1)the excess (if
				any) of—
									(A)the aggregate
				amount contributed for the taxable year to the accounts (other than rollover
				contributions), over
									(B)the amount
				allowable as a deduction under section 224 for such contributions, and
									(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
									(A)the distributions
				out of the accounts which were included in gross income under rules similar to
				the rules of section 408(d)(5) which apply to such accounts by reason of
				section 224(d)(4), and
									(B)the excess (if
				any) of—
										(i)the maximum amount
				allowable as a deduction under section 224(b) for the taxable year, over
										(ii)the amount
				contributed to the accounts for the taxable year.
										For
				purposes of this subsection, any contribution which is distributed out of the
				S.A.F.E. account in a distribution to which the rules similar to the rules of
				section 408(d)(4) which apply to such accounts by reason of section 224(d)(4)
				shall be treated as an amount not
				contributed..
					(d)Tax on
			 prohibited transactions
					(1)In
			 generalParagraph (1) of section 4975(e) of such Code (relating
			 to prohibited transactions) is amended by striking or at the end
			 of subparagraph (F), by redesignating subparagraph (G) as subparagraph (H), and
			 by inserting after subparagraph (F) the following new subparagraph:
						
							(G)a S.A.F.E. account
				described in section 224(c),
				or
							.
					(2)Special
			 ruleSubsection (c) of section 4975 of such Code is amended by
			 adding at the end the following new paragraph:
						
							(7)Special rule for
				s.a.f.e. accountsAn individual for whose benefit a S.A.F.E.
				account is established shall be exempt from the tax imposed by this section
				with respect to any transaction concerning such account (which would otherwise
				be taxable under this section) if section 224(e)(2) applies with respect to
				such
				transaction.
							.
					(e)Failure To
			 provide reports on S.A.F.E. accountsParagraph (2) of section
			 6693(a) of such Code (relating to failure to provide reports on individual
			 retirement accounts or annuities) is amended by striking and at
			 the end of subparagraph (D), by striking the period at the end of subparagraph
			 (E) and inserting , and, and by adding at the end the following
			 new subparagraph:
					
						(F)Section 224(h)
				(relating to S.A.F.E.
				accounts).
						.
				(f)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following new items:
					
						
							Sec. 224. S.A.F.E. accounts.
							Sec. 225. Cross
				references.
						
						.
				202.Effective
			 dateThe amendments made by
			 this title shall apply to contributions made for taxable years beginning after
			 December 31, 2011.
			IIIConforming
			 amend­ments to the Social Se­cu­ri­ty Act and the Internal Revenue Code of
			 1986
			301.Reductions in
			 and exemptions from FICA taxes and SECA taxes with respect to eligible
			 individuals
				(a)FICA tax on
			 employeesSection 3101 of the Internal Revenue Code of 1986
			 (relating to OASDI tax on employees) is amended—
					(1)in subsection (a),
			 by striking In addition and inserting Subject to
			 subsection (c), in addition;
					(2)by redesignating
			 subsection (c) as subsection (d); and
					(3)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Exemption from
				OASDI tax for eligible individualsSubsection (a) shall not apply
				with respect to wages received by an eligible individual (as defined in section
				101(4) of the Savings Account for Every
				American Act of 2011).
							
					(b)FICA tax on
			 employersSection 3111 of such Code (relating to OASDI tax on
			 employees) is amended—
					(1)in subsection (a),
			 by striking In addition and inserting Subject to
			 subsection (c), in addition;
					(2)by redesignating
			 subsection (c) as subsection (d); and
					(3)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Exemption from
				OASDI tax with respect to eligible individualsIn the case of an
				eligible individual (as defined in section 101(4) of the
				Savings Account for Every American Act of
				2011), effective with the 16th calendar year for which such
				individual’s election under section 105 of such Act is effective, subsection
				(a) shall not apply with respect to wages received by such
				individual.
							
					(c)Reduction in and
			 exemption from self-Employment taxSection 1401 of such Code
			 (relating to OASDI tax on self-employment income) is amended—
					(1)in subsection (a),
			 by striking In addition and inserting Subject to
			 subsection (c), in addition;
					(2)by redesignating
			 subsection (c) as subsection (d); and
					(3)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Adjustment to
				OASDI tax
								(1)ReductionIn
				the case of an eligible individual (as defined in section 101(4) of the
				Savings Account for Every American Act of
				2011), for taxable years beginning with or during the 1st 15
				calendar years for which such individual’s election is in effect under section
				105 of such Act, the rate of tax under subsection (a) shall be 6.20
				percent.
								(2)ExemptionIn
				the case of such an eligible individual, effective for taxable years beginning
				with or during the 16th calendar year for which such individual’s election
				under such section 105 is effective, subsection (a) shall not
				apply.
								
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to wages received after December 31, 2012, and with respect to self-employment
			 income for taxable years beginning after such date.
				302.Exclusion of
			 eligible individuals from old-age, survivors, and disability insurance
			 coverage
				(a)Monthly
			 insurance benefits under Section 202Section 202 of the
			 Social Security Act (42 U.S.C. 402) is
			 amended by adding at the end the following new subsection:
					
						(z)Limitation on payment to eligible individuals under Savings
		  Account for Every American Act of 2011(1)Notwithstanding any
				other provision of this title, no monthly benefits shall be paid under this
				section based on the wages and self-employment income of an eligible individual
				(as defined in section 101(4) of the Savings
				Account for Every American Act of 2011).
							(2)Determinations of entitlement to
				hospital insurance benefits under section 226 or 226A shall be made without
				regard to paragraph
				(1).
							.
				(b)Disability
			 insurance benefits under Section 223Section 223 of such Act (42
			 U.S.C. 423) is amended by adding at the end the following new
			 subsection:
					(k)Limitation on payment to
		  eligible individuals under Savings Account for every American Act of
		  2011(1)Notwithstanding any
				other provision of this title, no monthly benefits shall be paid under this
				section based on the wages and self-employment income of an eligible individual
				(as defined in section 101(4) of the Savings
				Account for Every American Act of 2011).
							(2)Determinations of entitlement to
				hospital insurance benefits under section 226 or 226A shall be made without
				regard to paragraph
				(1).
							.
				303.Information
			 provided in social security account statements
				(a)In
			 generalSection 1143 of the Social
			 Security Act (42 U.S.C. 1320b–13) is amended to read as
			 follows:
					
						1143.Social Security Account Statement(a)Provision of annual statementsThe Commissioner of
				Social Security shall provide an annual social security account statement
				(hereinafter in this section referred to as the statement) to
				each eligible individual who is not receiving benefits under title II and for
				whom a mailing address can be determined through such methods as the
				Commissioner determines to be appropriate.
							(b)Contents of statementEach statement
				shall contain—
								(1)the amount of
				wages paid to and self-employment income derived by the eligible individual as
				shown by the records of the Commissioner;
								(2)an estimate of the
				aggregate of the employer, employee, and self-employment contributions of the
				eligible individual for old-age, survivors, and disability insurance as shown
				by the records of the Commissioner;
								(3)a separate
				estimate of the aggregate of the employer, employee, and self-employment
				contributions of the eligible individual for hospital insurance as shown by the
				records of the Commissioner; and
								(4)an estimate of the
				potential monthly retirement, disability, survivor, and auxiliary benefits
				payable on the eligible individual’s account together with a description of the
				benefits payable under the medicare program of title XVIII.
								(c)Eligible individualFor purposes of
				this section, the term eligible individual means an individual
				who—
								(1)has a social
				security account number, and
								(2)has wages or net
				earnings from
				self-employment.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to statements provided on or after October 1, 2012.
				
